DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 1/7/22, with respect to claims 1-26 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with George McGuire on 3/16/22.
The application has been amended as follows: 
10. (Currently amended) A channel state information (CSI) feedback method, comprising: 
in response to a terminal being triggered to feed back a first type CSI report, enabling the terminal to determine whether overwriting W CSI processing units (CPUs) is required through at least one of: the first type CSI report, or, signaling or a signaling format for triggering the first type CSI report, and to overwrite the W CPUs in response to determining that overwriting the W CPUs is required; wherein W≤X, and X is a maximum number of CPUs used for processing CSI reports and supported by the terminal.

Allowable Subject Matter
Claims 1-18, 25 and 26 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         March 16, 2022
/EVA Y PUENTE/                                                                                                                                            Primary Examiner, Art Unit 2632